Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 1, 2021

                                       No. 04-21-00229-CV

                                         Paul J. KITTLE,
                                            Appellant

                                                  v.

                                         Patricia KITTLE,
                                              Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-16245
                         Honorable Angelica Jimenez, Judge Presiding

                                          ORDER

        On June 28, 2021, this court issued an order directing appellant to show cause that either:
(1) the notice of appeal filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. On June 30, 2021, appellant contacted this court and stated that the filing
fee had already been paid. Because our records reflect that the filing fee was paid on June 3,
2021, we retain this appeal on the docket and reinstate the appellate deadlines.

        The current deadline for the filing of the clerk’s record and the reporter’s record is July 6,
2021. We therefore ORDER the district clerk and the court reporter to file either those records
or a notification of late record by July 6, 2021.



                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2021.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court